Citation Nr: 0729743	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of an 
injury or injuries to the spine incurred in the line of duty.   

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
June 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington, that denied an application to 
reopen a previously denied claim of entitlement to service 
connection for residuals of an injury to the spine.                   

The record reveals that the veteran filed an initial claim 
for service connection for residuals of a back injury in 
September 1997, which the RO denied by rating decision in 
March 1998.  The veteran did not perfect an appeal.  As 
stated above, by a December 2002 decision letter, the RO 
denied the veteran's application to reopen his previously 
denied claim for service connection for the residuals of a 
back injury.  However, where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996).  In this case, there is medical evidence of a 
diagnosis of degenerative disc disease of the spine, which 
was not of record at the time of the September 1997 RO 
decision noted above.  Also, it is apparent that the RO 
included residuals of an injury to the cervical spine in its 
de novo adjudication and denial of the veteran's current 
claim and the RO did not previously address this segment of 
the spine in its earlier unappealed decision.  By a 
supplemental statement of the case, the RO denied service 
connection for the residuals of an injury to the spine, on 
the merits, on the basis that the veteran was intoxicated 
and, therefore, not in the line of duty at the time he 
sustained the alleged injuries.  

In view of the foregoing, the Board concurs with the RO's 
finding that the veteran's claim for service connection for 
the residuals of an injury to the spine that occurred while 
in the line of duty is a new claim and, therefore, must be 
considered on a de novo basis, without regard to finality of 
the previous determination.  Accordingly, the issue before 
the Board is styled on the title page.         

The Board also notes that in the veteran's September 2003 
substantive appeal, he requested a hearing at a local VA 
office before a member of the Board.  A letter from the RO to 
the veteran, dated in April 2007, shows that at that time, 
the RO had scheduled the veteran for a hearing before the 
Traveling Section of the Board in May 2007.  A notation on 
the letter reflects that the veteran failed to appear for his 
hearing.  As he has failed to provide good cause for his 
failure to report or request a new hearing, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

The service medical records show that the veteran sustained a 
contusion to the right lateral rib region in an altercation; 
there are no findings relating to an injury or disability 
involving the back or any part of the spine; there is no 
competent evidence of a nexus between a claimed back 
disability or residuals of an injury to any part of the spine 
and any incident of service, to include remote, minor trauma.  


CONCLUSION OF LAW

Residuals of an injury to the spine were not incurred in or 
aggravated by active military service, nor may arthritis of 
any part of the spine be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The July 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.  It also specifically asked the veteran 
to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
December 2002 RO decision letter that is the subject of this 
appeal in its July 2006 letter.  The United States Court of 
Appeals for the Federal Circuit has held that timing-of- 
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II).  However, in this case, the 
veteran's service connection claim was readjudicated in a 
June 2006 supplemental statement of the case, before notice 
was provided in July 2006.  Thus, readjudication was prior to 
notification and the timing-of-notice error was not cured.  
Therefore, given that VCAA notice did not precede the initial 
unfavorable AOJ decision, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
( recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, ("this opinion does 
not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra,  accord Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for the 
residuals of an injury that occurred while on active duty, to 
specifically include a back disability, diagnosed as 
degeneration of the lumbar spine, and/or a neck disability, 
diagnosed as degenerative disc disease of the cervical spine.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that this 
timing defect in Pelegrini notice affected the essential 
fairness of the adjudication, and thus, the presumption of 
prejudice is rebutted.  Sanders, supra.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA, 
including being afforded the opportunity to present evidence 
and argument in support of the claim at a personal hearing at 
the RO.  




Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination for the purposes of deciding this 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Although the evidence of record shows that the veteran 
currently has a back or lumbar spine disability and disc 
disease of the cervical spine, the record contains no 
competent medical opinion linking either disability to the 
veteran's active service or any incident thereof, including 
an assault.  Given the absence of a competent opinion 
supporting the contended causal relationship, the number of 
years that have elapsed since service and the relatively 
minor nature of the injury during service-a contusion to the 
right lateral ribs that did not even involve the back or neck 
region-the Board finds that VA has no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required. The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.  


II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a back or neck disability.  In 
March 1975, the veteran underwent an Expeditious Discharge 
Program (EDP) examination.  At that time, the veteran's spine 
and other musculoskeletal system were clinically evaluated as 
"normal."  The records also include a DD Form 261, Report 
of Investigation, Line of Duty and Misconduct Status, dated 
in June 1975.  In the report, it was noted that in May 1975, 
the veteran was away from his place of duty without 
authorization and was highly intoxicated.  He was allegedly 
injured when he was kicked and suffered a contusion to the 
right lateral ribs.  According to the report, the injury that 
the veteran received was a direct result of his misconduct 
and was not in the line of duty.  

In October 1997, the veteran underwent a VA examination.  At 
that time, he stated that he had back pain.  The veteran 
indicated that during service, he hit his back when he fell 
down some steps and developed immediate back pain.  He 
further alleged that he was seen at the military clinic, 
recovered without being hospitalized, and was subsequently 
discharged.  According to the veteran, following his 
separation from the military, he worked at a furniture 
factory but was unable to do any work which required heavy 
lifting due to back pain.  He denied any cervical pain.  Upon 
physical examination in October 1997, the veteran's gait was 
normal.  There were no deformities noted and the back 
musculature was not in spasm.  There were no areas of 
firmness.  Forward flexion was to 65 degrees, with pain 
beginning at approximately 35 degrees.  The veteran dressed 
and undressed himself without any problems.  There were no 
neurological abnormalities.  The initial impression was 
contusion of the back in 1975.  The veteran subsequently had 
x-rays taken of his lumbar spine.  The x-rays were 
interpreted as showing no evidence of spondylolysis of 
spondylolisthesis.  The vertebral body height and 
intervertebral disk spaces were preserved.  The impression 
was negative lumbar spine plain films.  Following the 
physical examination and a review of the veteran's x-rays, 
the examining physician diagnosed the veteran with chronic 
back strain; negative x-rays of the thoracic and lumbar 
spine.  

In September 2001, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from May to September 2001.  
The records show that in May 2001, the veteran was 
hospitalized for one day for substance abuse.  While he was 
hospitalized, he was treated for complaints of back pain that 
was the result of an exacerbation of a previous injury.  
According to the veteran, he slipped on oil and developed 
back pain several days earlier.  The veteran's gait was slow 
but steady.  Upon his discharge, the pertinent diagnosis was 
chronic recurrent pain in multiple joints, primarily in low 
back.  

In November 2002, the RO received private medical records, 
dated in May 2001.  The records show that in May 2001, the 
veteran was treated for complaints of right lower back pain 
of several days duration.  According to the veteran, he 
slipped approximately four days ago while working on his car 
and "wrenched" his back.  The physical examination of the 
veteran's back showed tenderness to palpation in the right 
lower paraspinous muscles.  The impression was right lower 
back pain caused by muscle strain. 

In January 2003, the RO received VAMC outpatient treatment 
records, from October 2002 to January 2003.  The records 
reflect that in October 2002, it was noted that the veteran 
had complaints of back and neck pain from his military 
service.  It was reported that x-rays of the veteran's 
cervical spine showed degenerative disc disease of the 
cervical spine at C4 and C5.  The records also include a 
computerized list of the veteran's medical problems, dated in 
January 2003.  The January 2003 list includes degeneration of 
intervertebral disc; next to the diagnosis, the date 
"October 2002" is listed.  

In April 2006, a hearing was conducted at the RO.  At that 
time, the veteran testified that during service, right before 
his discharge, he was assaulted and thrown down some steps.  
According to the veteran, he was also punched in the back 
which caused him to subsequently developed chronic back pain.  
The veteran denied that at that time of the assault, he was 
absent without leave (AWOL).  He indicated that he had been 
treated for degenerative disc disease of his lumbar spine 
since approximately 1999.  The veteran stated that prior to 
1999, he had received treatment at a clinic, but that those 
records no longer existed.         


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

In the instant case, the veteran maintains that during 
service, he was assaulted and thrown down some steps.  He 
also contends that he was punched in the back at the time of 
the assault.  In this regard, the veteran's service medical 
records show that according to a Report of Investigation, 
dated in May 1975, the veteran was AWOL and highly 
intoxicated when he was allegedly kicked and suffered a 
contusion to the right lateral ribs.  According to the 
report, the injury that the veteran received was a direct 
result of his misconduct and was not in the line of duty.  
However, even assuming, without conceding, that the veteran 
was not intoxicated at the time of the in-service injury and, 
therefore, in the line of duty, and finding that he was in 
fact hit in the back (see Sworn Statement from Mr. J.P., 
dated in May 1975, where Mr. P. reported that he witnessed a 
man hit the veteran in the small of the back at the time of 
the alleged assault), there is no competent medical evidence 
of record which shows a nexus between any current back 
disability or pathology involving any part of the spine and 
the in-service incident in question.  

Turning first to the question of whether the veteran has a 
current back disability, the Board notes that most of the 
medical evidence of record shows treatment for back pain.  
The Board observes that symptoms alone, such as pain, without 
a finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  In this regard, the Board notes that x-
rays taken at the time of the veteran's October 1997 VA 
examination were specifically reported to be negative of the 
thoracic and lumbar spine.  However, VAMC outpatient 
treatment records include a computerized problem list of the 
veteran's problems, which includes degeneration of 
intervertebral disk; next to the diagnosis, the date 
"October 2002" is listed.  It is not clear which segment or 
segments of the spine are involved but, in any event, there 
is no competent medical evidence of record linking arthritis 
or disc disease of any part of the spine to service or to any 
incident of service, including injuries sustained in an 
altercation 30 years earlier. 

In this case, the veteran's service medical records are 
negative for any evidence of a back disability, to include 
arthritis of the lumbar spine, and, as previously stated, x-
rays taken in October 1997 were negative of the veteran's 
thoracic and lumbar spine.  Thus, the first evidence of the 
veteran's claimed arthritis of the lumbar spine is in October 
2002, over 27 years after his separation from the military.  
In this regard, the Board may consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not been diagnosed with the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  Given that the first 
medical evidence of the veteran's back disability is over 27 
years after his separation from the military, an absence of 
relevant evidence for such duration weighs against the 
veteran's claim of direct service connection.  Maxson, supra.   

As to the veteran's neck disability, the evidence of record 
shows that he has been diagnosed with degenerative disc 
disease of the cervical spine at C4 and C5.  It is unclear 
whether the veteran specifically contends that his neck was 
injured at the time of his alleged in-service assault, or, 
rather, whether he maintains that the current neck disability 
is secondary to the current back disability.  Regardless, the 
veteran's service medical records are negative for any 
complaints or findings of a neck disability, to include 
degenerative disc disease of the cervical spine.  In 
addition, upon a review of the June 1975 Report of 
Investigation and the related Sworn Statements, there is no 
reference to a neck injury at the time of the veteran's 
alleged assault.  The record reveals that the veteran did not 
receive a diagnosis of degenerative disc disease of the 
cervical spine until 2002 or over 27 years after the 
veteran's separation from service.  In addition, there is no 
competent medical evidence of record linking the veteran's 
degenerative disc disease of his cervical spine to his period 
of active military service.  

As to any claim for service connection for a disability of 
the spine secondary to a back disability, the Board must find 
that, since service connection for a back disability is not 
in effect, such a claim for secondary service connection 
under 38 C.F.R. § 3.310 must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In the instant case, the Board notes that the only evidence 
of record supporting the veteran's claim is his own lay 
opinion that he currently has residuals of an injury to the 
neck and back that occurred while on active duty, to 
specifically include a back disability, diagnosed as 
degeneration of the lumbar spine, and a neck disability, 
diagnosed as degenerative disc disease of the cervical spine.  
The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is no evidence of record indicating that the 
veteran has specialized medical training so as to be 
competent to render a medical opinion.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 7 Vet. App. 49 (1990).  


ORDER

Service connection for the residuals of an injury to the 
spine, to include degenerative joint and disc disease of the 
lumbar spine and degenerative disc disease of the cervical 
spine, is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


